Exhibit 10.34



TRANSITION SERVICES AGREEMENT



This Transition Services Agreement (the "Agreement") is made as of October 11,
2002, by and between THE BOC GROUP, INC., a Delaware corporation ("BOC"), and
NORTHEAST ENERGY ASSOCIATES, A LIMITED PARTNERSHIP, a Massachusetts Limited
Partnership ("NEA").


WHEREAS, NEA owns, a carbon dioxide processing plant facility located at
Bellingham, Massachusetts (the "Facility");


WHEREAS, FPL Energy Operating Services Inc. ("FPLEOSI") operates and maintains
the Facility;


WHEREAS, BOC and NEA have entered into that certain Operating Lease Agreement
dated October 10, 2002 (the "Operating Lease Agreement") pursuant to which BOC
has agreed to lease, operate and maintain the Facility; and


WHEREAS, Pursuant to the Operating Lease Agreement, the parties have agreed to
provide each other with certain Services (as defined below) during the time
periods as set forth herein.


NOW THEREFORE, in consideration of the above premises and the mutual promises
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, BOC and NEA hereby agree as
follows:


1. Transition Services. BOC and NEA will provide each other with various types
of Services (hereinafter referred to individually as a "Service" and
collectively as "Services") as set forth in Exhibit A, which is attached hereto
and incorporated by reference, during the time period for each such Service as
set forth in Exhibit A. Such Exhibit A may be amended from time to time by
written agreement between the parties. The Services will be provided in
accordance with the following: (i) each party will use, or cause to be used, the
same level of care in rendering the Services as it uses in rendering similar
Services for itself and (ii) each party will render the Services in compliance
with all applicable laws.


2. Personnel. In providing the Services and subject to Section 1, each party as
it deems necessary or appropriate in its reasonable discretion, may (i) use its
personnel and that of its affiliates, and (ii) employ the services of third
parties to the extent such third party services are routinely utilized to
provide similar services to other businesses of such party or are reasonably
necessary for efficient performance of any of such Services.


3. Term of Agreement. This Agreement shall become effective on October 11, 2002
(the "Effective Date"), and shall remain in full force and effect until the
termination of this Agreement.


4. Termination of Agreement.


4.1 Following January 1, 2003, this Agreement or any or all Services as set
forth in Exhibit A may be terminated by either party, for any reason, with
thirty (30) days prior written notice to the other party.


4.2 This Agreement or any or all Services as set forth in Exhibit A may be
terminated by either party (the "non-defaulting party") if any of the following
events occur by or with respect to the other party (the "defaulting party"): (i)
the defaulting party commits a material breach of any of its obligations
hereunder and fails to cure such breach within thirty (30) days of receipt of
written notice from the non-defaulting party; or (ii) any insolvency of the
defaulting party, any filing of a petition in bankruptcy by or against the
defaulting party, any appointment of a receiver for the defaulting party, or any
assignment for the benefit of the defaulting party's creditors; provided,
however, that in the case of any involuntary bankruptcy proceeding such right to
terminate shall only become effective if the proceeding is not dismissed within
sixty (60) days after the filing thereof.


4.3 Termination under this Section 4 or otherwise shall have no effect on the
respective obligations to make any payment required to be made pursuant to the
terms of this Agreement or any other obligation hereunder that survives the
termination of this Agreement. Neither party shall have any liability to the
other party for terminating the Agreement pursuant to this Section 4.


4.4 BOC and NEA specifically agree and acknowledge that all obligations to
provide each Service hereunder shall immediately cease upon the expiration of
the time period for such Service, and any obligations to provide all of the
Services for which either party is responsible hereunder shall immediately cease
upon the termination of this Agreement. Upon the cessation of a party's
obligation to provide any Service, the other party shall immediately cease
using, directly or indirectly, such Service.


5. Invoicing and Payments.


5.1 As consideration for the Services, BOC shall reimburse NEA for any
documented out of pocket expenses and out of pocket wages for FPLEOSI employees'
time at their current rates of pay plus a benefit adder of 35% directly incurred
by NEA, the sum of which shall be multiplied by 1.1, in providing a particular
Service or Services as set forth in Exhibit A; provided that (i) within fifteen
(15) days after the end of each month, NEA will submit one itemized invoice to
BOC for all Services NEA provided to BOC during such month and (ii) any
reimbursement contemplated hereunder shall be pro rata based on the actual
number of hours during the month for which NEA provided the Services to BOC.


5.2 Payment of all invoices in respect of a Service shall be made without any
offset or deduction of any nature whatsoever and within thirty (30) days of the
invoice date.


5.3 Any payments owing to NEA pursuant to this Agreement that are not paid when
due (other than as a result of a delay directly caused by NEA or its affiliates)
shall bear interest at the rate of Prime Rate plus one and one-half (1 1/2)
percent per month, but in no event to exceed the highest lawful rate of
interest, calculated from the date such amount was due until the date payment is
received by NEA. Prime Rate will be the rate published in the "Money Rates"
section of the Wall Street Journal for the applicable period.


6. Certain Employee Matters


6.1 BOC shall determine, in its sole discretion, prior to November 30, 2002 (the
"Offer Date"), which employees of FPLEOSI listed on Schedule II it shall make
offers of employment to (so long as such employees are employeed by FPLEOSI on
the Offer Date) and shall notify NEA of such names as well as the anticipated
terms and conditions of such offers. FPLEOSI shall provide reasonable assistance
to BOC in developing and communicating such offers. Subject to Sections 6.2
through 6.5 below, such offers of employment shall provide for (i) an employment
commencement date with BOC of January 1, 2003; (ii) salaries equivalent to their
current wages and (iii) benefits commensurate with similarly classified BOC
employees as outlined in Exhibit B. BOC shall give each employee who accepts its
offer credit for such employee's years of service with FPLEOSI for vesting
eligibility and benefit levels purposes but not for purposes of benefit accruals
under BOC's Pension Plan and Savings Investment Plan or any other tax-qualified
plan sponsored by BOC. In addition, such years of service with FPLEOSI shall not
be credited by BOC under its retiree medical plan.


6.2 NEA agrees that FPLEOSI will be solely responsible for reaching any
employment decisions, including the payment of any severance thereof, if
applicable, regarding (i) those FPLEOSI employees not offered employment by BOC,
or (ii) those employees who are offered but do not accept employment with BOC,
and BOC does not and shall not assume or be responsible for any obligations or
liabilities arising out of any employment relationship between FPLEOSI and any
employee or former employee of FPLEOSI. BOC shall provide NEA and/or FPLEOSI
prompt written notice of any offer that is not accepted by a FPLEOSI employee.
BOC shall reimburse NEA for any severance payments made to an employee offered
employment with BOC not in compliance with Section 6.1 of this Agreement.


6.3 BOC agrees that for any acquired employees whose employment is terminated
for reasons other than cause, disability, death or voluntary resignation within
the twelve (12) month period following such employee's employment date with BOC,
BOC will pay the affected employee's severance payments in a lump sum payment in
accordance with Section 6.5 below.


6.4 During the three year period commencing from the Offer Date, if BOC should
offer any person listed on Schedule I or II, without FPLEOSI's prior consent,
such consent not to be unreasonably withheld or denied , an offer of employment
who (i) did not receive an offer of employment by BOC by the Offer Date or (ii)
was offered employment with BOC by the Offer Date and refused such offer of
employment, and such person accepts BOC's offer of employment, then BOC shall
pay to NEA a lump sum payment of fifty percent (50%) of the severance benefits
that such person received or would have received from NEA under Section 6.5 of
this Agreement upon BOC's hiring of such employee and fifty percent (50%) of the
severance benefits that such employee received or would have received from NEA
under Section 6.5 of this Agreement on such employee's one year anniversary with
BOC.


6.5 Employees listed on Schedule II who do not receive an offer of employment in
compliance with Section 6.1 shall receive payment, following the receipt of a
signed separation agreement, equal to the greater of (A) three weeks of pay for
each year of the employee's service with FPLEOSI and its affiliates, or (B) ten
weeks of pay, up to a maximum of 52 weeks. Employees accepting a BOC offer of
employment not in compliance with Section 6.1 will not be entitled to receive a
severance benefit.


7. Limitation of Liability.


7.1 Neither party shall be liable to the other for any claims, liabilities,
damages, losses, costs, expenses (including, but not limited to, settlements,
judgments, court costs and reasonable attorney fees), fines and penalties,
arising out of any actual or alleged injury, loss or damage of any nature
whatsoever in providing or failing to provide Services for which it is
responsible hereunder unless caused by or arising out of such party's negligent
or willful acts or omissions. In no event shall either party be liable to the
other for any consequential, incidental, special or indirect damages arising
hereunder.


7.2 Notwithstanding anything to the contrary contained herein, in the event NEA
commits an error with respect to or incorrectly performs or fails to perform any
Service, at BOC's request, NEA shall use reasonable efforts and good faith to
correct such error, re-perform or perform such Service at no additional cost to
BOC.


8. Parties' Relationship.


8.1 Independent. The parties are independent entities with each having sole
authority and control of the manner of, and is responsible for, its performance
of this Agreement. This Agreement does not create or evidence a partnership or
joint venture between the parties. Neither party has the right or authority to
enter into any contract, warranty, guaranty or other undertaking in the name or
for the account of the other party, or to assume or create any obligation or
liability of any kind, express or implied, on behalf of the other party, or to
bind the other party in any manner whatsoever, or to hold itself out as having
any right, power or authority to create any such obligation or liability on
behalf of the other or to bind the other party in any manner whatsoever (except
as otherwise provided by this Agreement or as to any other actions taken by
either party at the express written request and direction of the other party).


8.2 Employees. Except as otherwise described herein, for the purposes of this
Agreement each party is solely responsible for its own employees or agents,
including the actions or omissions and the payment of compensation, taxes and
benefits of those employees and agents. FPLEOSI and NEA shall be solely
responsible for managing and directing all FPLEOSI employees providing Services
at the Facility commencing on the Effective Date. FPLEOSI and NEA shall ensure
that all FPLEOSI employees fully cooperate with BOC in providing the Services
set forth herein.


8.3 Access. To the extent reasonably required for BOC's personnel to perform
their job functions, NEA shall provide BOC's personnel with reasonable access to
its equipment, office facilities and any other areas and equipment under the
terms of this Agreement. In addition, NEA's employees shall have reasonable
access to those employees of BOC who perform any of the Services.


9. Confidentiality.


9.1 In addition to similar obligations as set forth in other agreements by and
between the parties, each of the parties shall hold in confidence any and all
information of the other party which is deemed confidential, including, but not
limited to, financial, business or trade information, services, designs,
technology, processes, technical data, engineering, techniques, methodologies
and concepts and any other proprietary information ("Confidential Information")
and shall only use such Confidential Information solely for the purposes of
performing its obligations under this Agreement. Each party may disclose the
Confidential Information of the other only to those of its employees having a
need to know such Confidential Information and shall take all reasonable
precautions to ensure that its employees comply with the provisions of this
Section 9.


9.2 Notwithstanding any other provision in this Agreement, Confidential
Information shall not include information which: (i) was lawfully disclosed to a
third party free of any obligation to keep it confidential; (ii) is or becomes
publicly available, by other than unauthorized disclosure; (iii) has been
received from a third party without restriction on disclosure and without breach
of agreement or other wrongful act by the receiving party; (iv) is independently
developed by the receiving party without regard to the Confidential Information
of the other party; or (v) is required to be disclosed by law or order of a
court of competent jurisdiction or regulatory authority, provided that the
receiving party shall furnish prompt written notice of such required disclosure
and reasonably cooperate with the disclosing party, at the disclosing party's
cost and expense, in any effort made by the disclosing party to seek a
protective order or limit disclosure of its Confidential Information.


10. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Agreement may not be assigned by either party hereto
without the prior written consent of the other party, provided that such consent
shall not be unreasonably withheld or delayed; except (i) BOC may assign this
Agreement to Praxair, Inc. on ten days written notice; (ii) NEA may assign this
Agreement to its lenders subject to attornment; and (iii) either party may, upon
prior written notice to the other party, assign this Agreement or any of its
rights hereunder to any of such parties' affiliates, or to any entity who
succeeds (by purchase, merger, operation of law or otherwise) to all or
substantially all of the capital stock or limited partnership interests, assets
or business of such party, if such entity agrees in writing to assume and be
bound by all of the obligations of such party under this Agreement.


11. No Third-Party Beneficiaries. Nothing expressed or implied in this Agreement
shall be construed to give any person or entity other than the parties any legal
or equitable rights under this Agreement.


12. Waivers. No term or provision hereof shall be deemed waived and no breach
excused unless such waiver or consent shall be in writing and signed by an
authorized representative of the party claiming to have waived or consented. No
consent by either party to, or waiver of, a breach by the other, whether express
or implied, shall constitute a consent to, waiver of, or excuse for any
different or subsequent breach.


13. Notices. Unless otherwise specifically provided herein, all notices,
consents, requests, demands and other communications required or permitted
hereunder; (a) shall be in writing; (b) shall be sent by messenger, certified or
registered U.S. mail, telecopier or facsimile transmission to the appropriate
address(es) or number(s) set forth below; and (c) shall be deemed to have been
given upon such delivery.


BOC:


The BOC Group, Inc.
575 Mountain Avenue
Murray Hill, New Jersey 07974
Telecopy: (908) 771-1468
Attention: Vice President - Product Management

With a copy to: Law Department
Telecopy: (908) 771-4803
Attention: General Counsel


NEA:


Northeast Energy Associates, A Limited Partnership
c/o FPL Energy LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Fax: (561) 691-7309


14. Force Majeure. No delay or failure of a party to perform any of its
obligations, other than payment obligations, under this Agreement due to causes
beyond its reasonable control shall constitute a breach of this Agreement or
render that party liable for that delay or failure. Causes beyond a party's
reasonable control include, but are not limited to: (i) events or circumstances
that the party, even though using all reasonable efforts, is unable to prevent
or overcome; or (ii) labor disputes, strikes, or other similar disturbances,
acts of God, utilities or communications failures, acts of the public enemy,
riots, insurrections, sabotage or vandalism.


15. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


16. Governing Law. This Agreement shall governed by the laws of the Commonwealth
of Massachusetts without regard to conflict of law principles. All disputes
arising between the parties concerning the construction or enforcement of this
Agreement that the parties are unable to settle between themselves shall be
submitted to a trial by judge. The parties hereby waive any rights to trial by
jury. The parties consent to jurisdiction and venue in the state and federal
courts in Boston, Massachusetts and agree that such courts will have exclusive
jurisdiction and venue over any dispute arising out of this Agreement.


17. Title and Section Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.


18. Entire Agreement; Construction. This Agreement and the attached Schedule set
forth the entire agreement of the parties with respect to the subject matter
hereof and supersedes and cancels all prior and contemporaneous written and oral
agreements between the parties. No variation, modification or amendment to this
Agreement shall be effective unless with the express written consent and
agreement of an authorized representative of BOC and NEA.


19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and of equal force and effect.


20. Performance by FPLEOSI. NEA represents and warrants that it has the
authority to direct and shall cause FPLEOSI to perform any and all of its
obligations under this Agreement as if FPLEOSI were a signatory hereto.



 

 


IN WITNESS WHEREOF, this Transition Services Agreement has been executed
effective as of the date first above written.



THE BOC GROUP, INC.

 



NORTHEAST ENERGY ASSOCIATES,
A Limited Partnership

By Northeast Energy, LP
    Its General Partner


By ESI Northeast Energy GP, Inc.
    Its Administrative General Partner



By:



R S GRANT

 



By:



RONALD SCHEIRER













Name:



R. S. Grant

 



Name:



Ronald Scheirer













Title:



Vice President

 



Title:



Vice President













 

 

EXHIBIT A


TRANSITION SERVICES




Service

Description

 

Start Date

End Date


Emergency and Security Plans


BOC to prepare emergency response plans and security plan for the Facility

 


10/11/02


1/1/03


Equipment Lists and Spare Parts


BOC & NEA to validate existing Equipment List and Spare Parts as depicted in the
Operating Lease Agreeement

 


10/11/02


1/1/03


Permits


BOC to review any permits that will be issued in BOC's name; BOC to acquire RCRA
permit

 


10/11/02


1/1/03


Training BOC Operations Team


NEA to make training available to BOC regarding the CO2 plant operations which
are equivilent to the training NEA provides FPLEOSI personnel

 


10/11/02


1/1/03


CO2 Documentation


NEA to move all documentation relating to the operation and maintenance of the
Facility back to the Facility.

 


10/11/02


1/1/03


NEA Employees


NEA to provide BOC with services of the NEA Employees listed on Schedule I.

 


1/1/03


1/1/03


Supplies


BOC to provide all necessary supplies, catalyst and chemicals to operate the
Facility.

 


1/1/03


6/1/03


Office Equipment


Facilitate transfer, assumption of any leases or assignment of office equipment.
NEA to identify all office equipment and disposition of same. Office equipment
owned by NEA that is retained will be added to Equipment List.

 


10/11/02


1/1/03


Time Sheets


NEA to provide BOC with detail indicating the amount of time NEA employees
provided Services on behalf of BOC.

 


10/11/02


6/1/03



 

 

EXHIBIT B


BOC Benefit Summary



2002 SUMMARY OF MAJOR SALARIED EMPLOYEE BENEFITS



All benefits are effective on the first of the month coincident with or
following employment unless otherwise noted in Benefit Highlights below.



PLAN

 

YOUR MONTHLY COST

 

BENEFIT HIGHLIGHTS
















MEDICAL - Select one:
MedNet (Managed Care Network) (not available in some geographic locations)

 


Employee only
Employee + 1 dependent
Employee + 2 or more dependents

 


$12.50
$34.25
$59.25

 


MedNet pays 100% of expenses, after copayment, if Primary Care Physician and
in-network services are used. Copayments are: $10 per office visit; $25 per
emergency room visit; $100 per hospital stay. If network providers are not used,
plan pays 70% after $300 individual deductible.


Comprehensive

 


Employee only
Employee + 1 dependent
Employee + 2 or more dependents

 


$20.00
$54.75
$95.00

 


Comprehensive pays 85% of reasonable and customary medical expenses subject to
pay-related individual deductible ($150 to $300). Plan contains a pay-related
individual out-of-pocket maximum, excluding the deductible ($1,000 to $1,600),
and then pays 100% of reasonable and customary expenses. Plan requires
pre-admission hospital certification.


Basic

 


Employee only
Employee + 1 dependent
Employee + 2 or more dependents

 


$0.00
$6.00
$12.00

 


Basic pays 70% of reasonable and customary expenses subject to a deductible of
$500 per individual. Plan contains a $4,000 family annual out-of-pocket maximum
(excluding the deductible) and then pays 100% of reasonable and customary
expenses. Requires pre-admission hospital certification.

           


Prescription Drugs (included with MedNet, Comprehensive and Basic Plans)

Retail Pharmacy Program: $50.00 per person deductible. Plan pays 80% of the
prescription drug cost for generic or brand-name drugs after deductible is met.
Drug supply up to 30 days.

Mail Order Program: No deductible. $5 for generic drugs. $15 for brand-name
drugs. Drug supply up to 90 days.


HMO (where available)

 


Varies by HMO

     


Varies by HMO


NO COVERAGE

 


$60.00 Cash Back per Month

 





DENTAL (Optional)

 


Employee only
Employee + 1 dependent
Employee + 2 dependents

 


$5.25
$12.25
$24.00

 


Dental pays 100% of diagnostic and preventive, 50% of orthodontic (lifetime max.
$1,250), and 80% of other covered expenses. Maximum calendar year benefit is
$1,250 per individual. Expenses covered at 80% are subject to a $25 calendar
year individual deductible.


LIFE AND ACCIDENTAL DEATH & DISMEMBERMENT INSURANCE

 


Basic Coverage - No Costs


Optional additional coverage from $.115 to $6.015 per $1000 depending on age.

Optional reduced coverage - Cash back based on age & pay.

 


Life Insurance - Approximately 1 1/2 times annual salary. Accidental Death &
Dismemberment - approximately 1 1/2 times annual salary.

Additional Life and Accidental Death & Dismemberment - up to a total of 4 times
annual salary (including the 1 1/2 times pay basic coverage).

Reduced Life and AD&D - $10,000


NOTE: All medical plans contain a Pre-existing Condition provision. If an
employee or covered dependent has been treated for or diagnosed with an illness
or injury within 6 months prior to employment with BOC, that condition will not
be covered for one year from the employee's most recent date of hire with BOC.
However, if the employee or covered dependent can certify that he/she had
medical coverage prior to joining BOC, the pre-existing condition limitation
time period may be reduced or waived.



 

 

PLAN

 

YOUR MONTHLY COST

 

BENEFIT HIGHLIGHTS
















DEPENDENT LIFE INSURANCE (OPTIONAL)

 


Option 1
Option 2

 


$1.90
$3.80

 


Spouse - $10,000; each child $2,000
Spouse - $20,000; each child $4,000
If single parent, child's benefit doubles.


BUSINESS TRAVEL ACCIDENT INSURANCE

 


None. BOC pays entire cost.

 


Five times annual salary. Maximum benefit is $1,000,000.


SALARY CONTINUATION

 


None. BOC pays entire cost.

 


Years of Service
less than 1 year
1 year but less than 3 years
3 years or more


100% of Pay
2 weeks
13 weeks
26 weeks


70% of Pay
24 weeks
13 weeks
N/A


LONG TERM DISABILITY (OPTIONAL)

 


$0.55/$100 of monthly salary

 


60% of regular earnings offset by Social Security and other benefits. Benefit
starts after 26 weeks of disability.


HEALTH CARE SPENDING ACCOUNT (OPTIONAL)

 


$8.33 to $200.00 (pre-tax)

     


Account provides reimbursement with pre-tax dollars for expenses covered but not
paid by medical or dental insurance, plus any non-covered medical expenses
considered "deductible" by the IRS. BOC matches first $100 per year in
participant's account.


DEPENDENT CARE SPENDING ACCOUNT (OPTIONAL)

 


$8.33 to $416.66 (pre-tax)

     


Account provides reimbursement with pre-tax dollars for day care expenses of
children under 13 or a disabled spouse or disabled dependent residing with
employee. Care must enable employee or spouse to work or attend school full
time.


SAVINGS INVESTMENT PLAN (OPTIONAL)

 


Basic:
Additional:

 


1 to 6% of pay
1 to 10% of pay

 


Immediate eligibility. New employees automatically enrolled at a 4% before-tax
deduction, which is invested in the Interest Income Fund, unless the employee
elects to change. Employee contributions can be made on a before-tax and/or
after-tax basis. You can invest in 14 investment options plus a brokerage
account. Effective July 1, 2001, all account balances are 100% vested. Loans and
limited in-service withdrawals are available.

Note, in place of a matching contribution, you will be credited with a 3% CASH
Company Contribution in the CASH Balance Retirement Plan (see below).


Note: Highly Compensated Employees may be subject to contribution limits of IRS.


CASH BALANCE RETIREMENT PLAN

 


None. BOC pays entire cost.

     


Individual account balances credited with 5% of covered earnings up to the
Social Security wage base and 6% of covered earnings above the wage base. After
10 years of service, the credits increase to 6% and 8%, respectively. In
addition, you will be credited with a 3% CASH Company Contribution. Account
balances are credited with interest (6.25% in 2002). Effective July 1, 2001, all
account balances are immediately 100% vested. Employees hired after July 1, 2001
will become eligible for CASH on the first of the month following the first
anniversary of hire date. At that time, the employee will receive a credit based
on their first year's earnings.


This summary is meant to provide a brief overview of the BOC benefit program.
Full details of these programs are available from the Benefits Call Center. If
there is any discrepancy between this summary and a plan document, the plan
document shall prevail.


Effective January, 2002



 

 

BOC GASES



2002 SUMMARY OF MAJOR EMPLOYEE BENEFITS - NON-BARGAINING HOURLY



All benefits are effective on the first of the month coincident with or
following employment unless otherwise noted in Benefit Highlights below.



PLAN

 

YOUR MONTHLY COST

 

BENEFIT HIGHLIGHTS
















MEDICAL - Select one:
MedNet (Managed Care Network) (not available in some geographic locations)

 


Employee only
Employee + 1 dependent
Employee + 2 or more dep.

 


$12.50
$34.25
$59.25

 


MedNet pays 100% of expenses, after copayment, if Primary Care Physician and
in-network services are used. Copayments are: $10 per office visit; $25 per
emergency room visit; $100 per hospital stay. If network providers are not used,
plan pays 70% after $300 individual deductible.


Comprehensive

 


Employee only
Employee + 1 dependent
Employee + 2 or more dep.

 


$20.00
$54.75
$95.00

 


Comprehensive pays 85% of reasonable and customary medical expenses subject to
pay-related individual deductible ($150 to $300). Plan contains a pay-related
individual out-of-pocket maximum, excluding the deductible ($1,000 to $1,600),
and then pays 100% of reasonable and customary expenses. Plan requires
pre-admission hospital certification.


Basic

 


Employee only
Employee + 1 dependent
Employee + 2 or more dep.

 


$0.00
$6.00
$12.00

 


Basic pays 70% of reasonable and customary expenses subject to a deductible of
$500 per individual. Plan contains a $4,000 family annual out-of-pocket maximum
(excluding the deductible) and then pays 100% of reasonable and customary
expenses. Requires pre-admission hospital certification.

           


Prescription Drugs (included with MedNet, Comprehensive and Basic Plans)

Retail Pharmacy Program: $50.00 per person deductible. Plan pays 80% of the
prescription drug cost for generic or brand-name drugs after deductible is met.
Drug supply up to 30 days.

Mail Order Program: No deductible. $5 for generic drugs. $15 for brand-name
drugs. Drug supply up to 90 days.


HMO (where available)

 


Varies by HMO

     


Varies by HMO


NO COVERAGE

 


$60.00 Cash Back per Month

 





DENTAL (Optional)

 


Employee only
Employee + 1 dependent
Employee + 2 dependents

 


$5.25
$12.25
$24.00

 


Dental pays 100% of diagnostic and preventive, 50% of orthodontic (lifetime max.
$1,250), and 80% of other covered expenses. Maximum calendar year benefit is
$1,250 per individual. Expenses covered at 80% are subject to a $25 calendar
year individual deductible.


LIFE AND ACCIDENTAL DEATH & DISMEMBERMENT INSURANCE

 


Basic Coverage - No Costs


Optional additional coverage from $.115 to $6.015 per $1000 depending on age.

Optional reduced coverage - Cash back based on age & pay.

 


Life Insurance - Approximately 1 1/2 times annual salary. Accidental Death &
Dismemberment - approximately 1 1/2 times annual salary.

Additional Life and Accidental Death & Dismemberment - up to a total of 4 times
annual salary (including the 1 1/2 times pay basic coverage).

Reduced Life and AD&D - $10,000


NOTE: All medical plans contain a Pre-existing Condition provision. If an
employee or covered dependent has been treated for or diagnosed with an illness
or injury within 6 months prior to employment with BOC, that condition will not
be covered for one year from the employee's most recent date of hire with BOC.
However, if the employee or covered dependent can certify that he/she had
medical coverage prior to joining BOC, the pre-existing condition limitation
time period may be reduced or waived.



 

PLAN

 

YOUR MONTHLY COST

 

BENEFIT HIGHLIGHTS
















DEPENDENT LIFE INSURANCE (OPTIONAL)

 


Option 1
Option 2

 


$1.90
$3.80

 


Spouse - $10,000; each child $2,000
Spouse - $20,000; each child $4,000
If single parent, child's benefit doubles.


BUSINESS TRAVEL ACCIDENT INSURANCE

 


None. BOC pays entire cost.

 


Five times annual salary. Maximum benefit is $1,000,000.


SHORT TERM DISABILITY

 


None. BOC pays entire cost.

 


70% of 40 hour weekly base earnings for up to 26 weeks. Maximum benefit is $400
per week effective March 1, 1996. Benefit begins on the 8th calendar day of
non-work related illness or injury. However, if hospitalized as an inpatient
before the 8th day, benefits will begin on the first day of hospitalization.
Benefits will never be less than required by State Disability Benefit Law.


LONG TERM DISABILITY (OPTIONAL)

 


$0.55/$100 of monthly salary

 


60% of regular earnings offset by Social Security and other benefits. Benefit
starts after 26 weeks of disability.


HEALTH CARE SPENDING ACCOUNT (OPTIONAL)

 


$8.33 to $200.00 (pre-tax)

     


Account provides reimbursement with pre-tax dollars for expenses covered but not
paid by medical or dental insurance, plus any non-covered medical expenses
considered "deductible" by the IRS. BOC matches first $100 per year in
participant's account.


DEPENDENT CARE SPENDING ACCOUNT (OPTIONAL)

 


$8.33 to $416.66 (pre-tax)

     


Account provides reimbursement with pre-tax dollars for day care expenses of
children under 13 or a disabled spouse or disabled dependent residing with
employee. Care must enable employee or spouse to work or attend school full
time.


SAVINGS INVESTMENT PLAN (OPTIONAL)

 


Basic:
Additional:

 


1 to 6% of pay
1 to 10% of pay

 


Immediate eligibility. New employees automatically enrolled at a 4% before-tax
deduction, which is invested in the Interest Income Fund, unless the employee
elects to change. Employee contributions can be made on a before-tax and/or
after-tax basis. You can invest in 14 investment options plus a brokerage
account. Effective July 1, 2001, all account balances are 100% vested. Loans and
limited in-service withdrawals are available.

Note, in place of a matching contribution, you will be credited with a 3% CASH
Company Contribution in the CASH Balance Retirement Plan (see below).


Note: Highly Compensated Employees may be subject to contribution limits of IRS.


CASH BALANCE RETIREMENT PLAN

 


None. BOC pays entire cost.

     


Individual account balances credited with 5% of covered earnings up to the
Social Security wage base and 6% of covered earnings above the wage base. After
10 years of service, the credits increase to 6% and 8%, respectively. In
addition, you will be credited with a 3% CASH Company Contribution. Account
balances are credited with interest (6.25% in 2002). Interest rate effective
1/1/02 to be announced. Effective July 1, 2001, all account balances are
immediately 100% vested. Employees hired after July 1, 2001 will become eligible
for CASH on the first of the month following the first anniversary of hire date.
At that time, the employee will receive a credit based on their first year's
earnings.


This summary is meant to provide a brief overview of the BOC benefit program.
Full details of these programs are available from the Benefits Call Center. If
there is any discrepancy between this summary and a plan document, the plan
document shall prevail.


Effective January, 2002



 

 

TRANSITION SERVICES AGREEMENT




SCHEDULE I


Nate Hanson

Scot Chambers

Dave Harris

Brian O'Rourke

John Christensen


Elaine Kamyck

Veronica O'Donnell

Mike Cook

Diane Prescott

Doug Butler

Ed Henry

Rick Nolen

Dean Thibeault

Leo Rowe

Dick Longpre

Patrick Kane

Mike Conlon

Dave Rounseville

Paul Ruggieri


John Cialdea

Jim Mancini

Sean Munnelly

Bill Parks

Bob Shuckerow

Bob Walcott

Ed Lyons

Pete Weaver



 

 

TRANSITION SERVICES AGREEMENT




SCHEDULE II


Elaine Kamyck

Mike Cook

Diane Prescott

Mike Conlon

Paul Ruggieri

John Cialdea

Jim Mancini

Leo Rowe

